Opinion issued August 28, 2018




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-17-00258-CV
                             ————————————
                S-G OWNERS ASSOCIATON, INC., Appellant
                                         V.
                      LURDES C. SIFUENTES, Appellee


             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                       Trial Court Case No. 1071865


                                   OPINION

      This is a case brought by a homeowners’ association against a homeowner,

seeking to recover past-due maintenance fees and to foreclose on a lien against the

home to satisfy the debt. After a bench trial, the court ruled against the homeowners’
association, and it now appeals. Appellant S-G Owners Association, Inc. challenges

the factual sufficiency of the evidence to support the take-nothing judgment.

      The homeowners’ association had the burden of proof at trial to prove a breach

of the applicable deed restriction, as well as the amount it sought to recover. Based

on this record, we cannot conclude that the great weight and preponderance of the

evidence presented at trial compelled a finding in the association’s favor, or that the

trial court’s conclusions as a factfinder were clearly wrong and unjust. Accordingly,

we affirm.

                                    Background

      In 2006, appellee Lurdes C. Sifuentes bought a tract of land located in a

subdivision called Canyon Lakes Village Section One. The deed specified that the

conveyance was made “subject to any and all valid and subsisting restrictions, . . .

reservations, maintenance charges together with any lien securing said maintenance

charges, . . . conditions and covenants, if any, applicable to and enforceable against

the . . . property as shown by the records of the County Clerk.” A “Declaration of

Covenants, Conditions and Restrictions” applicable to the subdivision was filed with

the Harris County Clerk in 2000. Pursuant to these deed restrictions, all property

located in the subdivision is subject to a covenant to pay annual assessments. The

obligation to pay the assessment is secured by a lien on the property. The deed




                                          2
restrictions specify that appellant S-G Owners Association, Inc. has the power to

assess and collect maintenance fees.

      In pertinent part, the deed restrictions included the following provisions:

                                    Article VI.

        ANNUAL MAINTENANCE ASSESSMENTS (“Assessments”)

            Section 1.   The Maintenance Fund.

      . . . [S-G Owners Association, Inc. (“The Association”)] shall set the
      required capital contribution in an amount sufficient to permit meeting
      the projected needs of the Association . . . . The capital contribution
      required, if any, shall by fixed by the Board and included within and
      distributed with the applicable budget and notice of Assessments.

            ....

             Section 3. Creation of the Lien and Personal Obligation of
      Assessments. Each Lot in the Property is hereby subjected to the annual
      maintenance charges as set out in this Article, and each Owner of any
      Lot by acceptance of a deed therefore whether or not it shall be so
      expressed in such deed, is deemed to covenant and agree to pay the
      Association: (1) Assessments or charges; (2) special Assessments . . .
      (3) any charge back for costs, fees, expenses, attorney’s or other
      charges incurred by the Association in connection with the enforcement
      of these Declarations . . . . The Assessments, special Assessments and
      charge backs, together with the interests, costs, late charges, and
      reasonable attorney’s fees, shall be a charge on the Lot and shall be a
      continuing lien upon the property against which such Assessments are
      made . . . .

             Section 4. Payment of Assessments. The Assessments shall be
      paid by the Owner or Owners of each Lot in the Association in annual
      installments. The annual periods for which maintenance charges shall
      be levied shall be January 1 through December 31, with payment being
      due by January 15 of each year. The rate at which each Lot shall be
      assessed as to the Assessment shall be determined annually, shall be

                                          3
      billed in advance and may be adjusted from year to year by the Board
      of Directors of the Association as the needs of the Subdivision may, in
      the judgment of the Association, require . . . .

            ....

             Section 13. Effect of Nonpayment of Assessments. Any
      Assessment not paid within thirty (30) days after the due date shall bear
      interest at the rate of ten percent (10%) per annum. The Association
      may in addition charge a late charge for Assessments paid more than
      fifteen (15) days after the due date. The Association may bring an action
      at law against the Owner personally obligated to pay same, or foreclose
      the liens against the property. Interest, costs, late charges and attorneys
      fees incurred in any such collection action shall be added [t]o the
      amount of such Assessment or charge. An Owner, by his acceptance of
      a deed to a Lot, hereby expressly vests in the Association and its agents,
      the right and power to bring all actions against such Owner personally
      for the collection of such charges as a debt and to enforce the aforesaid
      lien by all methods available for enforcement of such liens, including,
      specifically, non-judicial foreclosure pursuant to Article 51.002 of the
      Texas Property Code (or any amendment or successor statute) and each
      such Owner expressly grants to the association power of sale in
      connection with said lien.

            ....

             Section 15. Date of Commencement of Annual Assessment Due
      Dates. . . . The Association shall fix the amount of the Assessment
      against each Lot at least thirty (30) days in advance of each assessment
      period. Written notice of the assessment shall be mailed (by U.S. first
      class mail) to every Owner subject thereto. The payment dates shall be
      established by the Association. . . .

            ....

      From 2006 through 2013, Sifuentes paid annual maintenance charges on her

property as assessed by S-G Owners Association. She failed to timely pay an

assessment in 2014.

                                          4
      S-G Owners Association sent Sifuentes two written requests in 2014 for

payment of the delinquent balance. Through its counsel, in that same year, the

homeowners’ association sent Sifuentes two demand letters. Then, at the end of

2015, S-G Owners Association filed suit to recover “all amounts that are legally due

and owing.” The homeowners’ association sought to recover unpaid assessments,

attorney’s fees, court costs, and other charges authorized by the Declaration. It also

sought to foreclose its lien against Sifuentes’s property in satisfaction of the debt.

      At trial, the board president of S-G Owners Association testified that Sifuentes

had been sent four written requests for payment before the association initiated its

lawsuit. The four letters, each dated from 2014, were admitted into evidence. The

first letter, dated April 30, 2014, was sent by the homeowners’ association, and it

identified a past-due balance of $815, interest charges of $13.62, and an

administrative cost of $8.93 for a certified letter, adding up to a total delinquent

amount of $837.55. The final letter, dated November 21, 2014 and titled “Final

Demand Letter,” stated that the amount due had grown to $1,253.35.

      The board president also identified a “Statement of Account” created in the

context of the litigation, which listed a total of $5,086.10 in unpaid assessments,

interest, late fees, pre-lawsuit attorney’s fees, and association collection costs for

January 2014 through March 1, 2017. The “Statement of Account” was admitted




                                           5
into evidence. An attorney for S-G Owners Association also testified about

attorney’s fees incurred in the dispute.

      Representing herself at trial, Sifuentes testified that she became aware of the

required annual assessment within months of purchasing her property in 2006. She

stated that she had paid the assessments due in 2006 through 2013. Sifuentes

experienced financial difficulties in 2014, and she conceded that she failed to pay

the assessment due that year. She further conceded that she had not paid an

assessment since 2013.

      Sifuentes denied receiving the 2014 correspondence from the homeowners’

association and its lawyers. She stated that she contacted S-G Owners Association

midway through 2015 in an attempt to pay the past-due amount, but representatives

would not talk to her about her account. Sifuentes testified that after an unsuccessful

attempt to “pay over the phone to the association,” she “sent a check for 2000” which

she had not received back. She testified that each time she contacted S-G Owners

Association, its representatives refused to accept payment from her, and she was told

that they could not speak with her about the past-due account. Sifuentes stated that

a representative from S-G Owners Association informed her that it could not accept

payment directly because counsel already had been retained, and that she should

wait for the attorney to contact her.




                                           6
       According to Sifuentes, prior to receiving notice that she was being sued, she

received a letter “around November of 2015” that stated she would not receive a bill

for that year because the matter was being handled by attorneys. She conceded that

she never sent payment to the attorneys. She stated, however, that she had called the

attorney “a couple of times” and left a message providing her email address,

requesting that the attorney contact her. She stated that she did not receive any

communication from the attorney’s office until after receiving notice of the lawsuit

against her.

       The trial court entered a take-nothing judgment in favor of Sifuentes. S-G

Owners Association timely requested findings of fact and conclusions of law. On

the same day the homeowners’ association filed its request, the trial court filed a

notice requesting both parties to prepare and submit proposed findings of fact and

conclusions of law. Neither party filed proposed findings and conclusions, and the

trial court did not file its own.

       S-G Owners Association appealed from the take-nothing judgment.

                                      Analysis

I.     Effect of court’s failure to file findings of fact and conclusions of law

       S-G Owners Association argues that it has been harmed by the trial court’s

failure to file findings of fact and conclusions of law following a timely request.




                                          7
      In a case tried without a jury, any party may request, within 20 days after the

judgment is signed, that the trial court file written findings of fact and conclusions

of law. TEX. R. CIV. P. 296. The court should file its findings of fact and conclusions

of law within 20 days of a timely request. TEX. R. CIV. P. 297. If a trial court fails to

issue timely findings of fact and conclusions of law following a party’s timely

request, the requesting party must file a “Notice of Past Due Findings of Fact and

Conclusions of Law” within 30 days of its original request. TEX. R. CIV. P. 297.

When the requesting party fails to timely file a notice of past-due findings and

conclusions, it waives the right to complain on appeal about the trial court’s failure

to file them. See Las Vegas Pecan & Cattle Co. v. Zavala Cty., 682 S.W.2d 254,

255–56 (Tex. 1984); see also Guillory v. Boykins, 442 S.W.3d 682, 694 (Tex.

App.—Houston [1st Dist.] 2014, no pet.).

      S-G Owners Association filed a timely request for the trial court to issue

findings of fact and conclusions of law. The trial court did not file any findings of

fact and conclusions of law. However, because the record does not reflect that S-G

Owners Association filed a notice of past-due findings and conclusions, it has

waived this complaint on appeal.

II.   Factual sufficiency of the evidence to support take-nothing judgment

      S-G Owners Association asserts that because it was undisputed at trial that

Sifuentes owed and failed to pay past-due maintenance assessments, it was entitled


                                           8
to: judgment on the debt for the past-due assessments, accrued interest and late

charges, and costs incurred in attempts to collect on the debt; reasonable attorney’s

fees; and foreclosure of the lien to recover the amounts awarded. S-G Owners

Association thus contends that the trial court erred by entering a take-nothing

judgment in favor of Sifuentes because it is against the great weight and

preponderance of the evidence. Although the homeowners’ association’s brief

asserts that “the court’s findings are reviewable for legal and factual sufficiency,” it

has failed to actually challenge the legal insufficiency of the evidence to support the

judgment by arguing that the evidence conclusively proved its claims as a matter of

law.

       When a party complains of the factual insufficiency of an adverse finding on

an issue for which it carried the burden of proof in the trial court, that party must

demonstrate that the adverse finding is contrary to the great weight and

preponderance of the evidence. Dow Chem. Co. v. Francis, 46 S.W.3d 237, 242

(Tex. 2001). We must consider and weigh all of the evidence, and we may set aside

a finding only if it is so contrary to the great weight and preponderance of the

evidence that it is clearly wrong and unjust. Id. To reverse for factual insufficiency

of the evidence, we must be able to “detail the evidence relevant to the issue” and

“state in what regard the contrary evidence greatly outweighs the evidence” in




                                           9
support of the judgment. Id. (quoting Pool v. Ford Motor Co., 715 S.W.2d 629, 635

(Tex. 1986)).

      In the absence of findings of fact and conclusions of law, we imply all findings

of fact necessary to support the judgment. BMC Software Belg., N.V. v. Marchand,

83 S.W.3d 789, 795 (Tex. 2002). When, as in this case, there is a complete reporter’s

record, implied fact findings are not conclusive, and may be challenged for legal and

factual sufficiency. Id.

      In a bench trial, the trial court acts as the factfinder and is the sole judge of

the credibility of witnesses. Mohammed v. D. 1050 W. Rankin, Inc., 464 S.W.3d 737,

744 (Tex. App.—Houston [1st Dist.] 2014, no pet.); Sw. Bell Media, Inc. v. Lyles,

825 S.W.2d 488, 493 (Tex. App.—Houston [1st Dist.] 1992, writ denied). The trial

court determines the weight of testimony, and it resolves conflicts and

inconsistencies in the testimony. Mohammed, 464 S.W.3d at 744. If the evidence is

subject to reasonable disagreement, this court will not reverse the judgment of trial

court. Id. at 744–45.

      “In Texas, a covenant runs with the land when it touches and concerns the

land; relates to a thing in existence or specifically binds the parties and their assigns;

is intended by the original parties to run with the land; and when the successor to the

burden has notice.” Inwood N. Homeowners’ Ass’n, Inc. v. Harris, 736 S.W.2d 632,

635 (Tex. 1987). The Canyon Lakes Village Section One deed restrictions specify


                                           10
that all property located in the subdivision is subject to a covenant to pay annual

assessments to S-G Owners Association, to be “used exclusively to promote the

recreation, health and welfare of the residents in the Property and for the

improvement and maintenance and acquisition of Commons Area.” The covenant to

pay maintenance assessments thus touches and concerns the land. See id. (citing 5

R. Powell, The Law of Real Property § 673[2] at 60–46 (15th ed. 1986), and

Restatement of Property § 537, at 3224 (1944)).

      The deed to Sifuentes’s property stated that it was conveyed subject to “all

valid and subsisting . . . maintenance charges together with any lien securing said

maintenance charges . . . if any, applicable to and enforceable against” it as shown

by the records of the Harris County Clerk. The homeowners’ association did not

prove affirmatively that the deed restrictions were enforceable against Sifuentes, as

there was no evidence presented to prove that the restrictions were enforceable

against her predecessors in interest who owned the property before her.

Nevertheless, she conceded at trial that she was obliged to pay the assessments.

      The deed restrictions that authorized the assessment of fees at issue in this

case are restrictive covenants concerning real property and may be enforced in court

by a homeowners’ association. See TEX. PROP. CODE §§ 202.001(4), 202.004(b). To

recover compensatory damages for unpaid assessments and related fees and costs, it

was the association’s burden at trial to prove both a breach of the deed restriction


                                         11
and the amount of damages. See, e.g., Boudreaux Civic Ass’n v. Cox, 882 S.W.2d
543, 547 (Tex. App.—Houston [1st Dist.] 1994, no writ) (deed restrictions are

treated as contracts among the parties); see also Restatement (Third) of Property

(Servitudes) § 8.3 (2000); Cause of Action to Enforce Restrictive Covenant

Applicable to Residential Subdivision, 25 Causes of Action 2d 371, §§ 4, 35 (2004).

      S-G Owners Association alleged that Sifuentes failed to pay assessments that

were due in 2014, 2015, 2016, and 2017. Its trial evidence to this effect primarily

consisted of a “statement of account” which was self-evidently created for purposes

of litigation—the document had the style of the lawsuit on it. The statement listed

amounts of assessments for each year, the accrued interest and late fees on the

past-due assessments, and attorney’s fees and other costs incurred in the

homeowners’ association’s attempts to collect on the debt. The trial court, as

factfinder, could have discounted the weight of this evidence considering that no

business records of the homeowners’ association were offered into evidence to

support the alleged litany of damages. The sponsoring witness, the board president

of the homeowners’ association, did not testify that she had personal knowledge to

support information stated on the “statement of account,” and she did not otherwise

vouch for its accuracy. Other than the correspondence relating to the 2014

assessment and the testimony presented to prove the amount of attorney’s fees, the

homeowners’ association presented no evidence to support the information compiled


                                        12
on the “statement of account”—no proof of the amounts for assessments on

Sifuentes’s property from 2015 through 2017, no proof of how and when she was

informed of the amounts due, and no proof of when the property owners were told

their payments were due.

      Against the relatively weak evidence presented to establish liability for

particular amounts of past-due assessments and associated fees and costs, Sifuentes

herself testified that she did not receive the letters offered into evidence about her

failure to timely pay the 2014 assessment, and S-G Owners Association offered no

similar evidence of correspondence relating to failure to pay assessments in

subsequent years. Sifuentes testified that she had made a $2,000 payment in the form

of a check. She testified that S-G Owners Association told her to wait until she heard

from the association’s attorneys, and that she herself had unsuccessfully attempted

to contact the attorneys. She affirmatively testified that the amount S-G Owners

Association sought to recover for the 2017 assessment was not yet due.

      Sifuentes conceded at trial, and she does not dispute on appeal, that as the

owner of the deed-restricted property, she is required to pay an annual assessment.

Though she claimed to have submitted a check for $2,000, she also admitted she had

failed to pay any assessment after 2013.

      As factfinder, the trial court was permitted to consider all of the facts and

surrounding circumstances in connection with each witness, to accept or reject all or


                                           13
any part of each witness’s testimony, and to arrive at its conclusion as to the facts of

this case. See Mohammed, 464 S.W.3d at 744; Sw. Bell Media, 825 S.W.2d at 493.

Considering the weakness of the homeowners’ association’s evidence to prove

liability for specific assessments and associated fees and costs, as well as the

conflicting evidence about whether Sifuentes was actually billed for the assessments

and whether she made partial payments on her account, we cannot conclude on this

record that the judgment against the homeowners’ association was clearly wrong and

unjust. Simply put, the trial judge could have concluded that the homeowners’

association failed to adequately carry its burden of proof at trial. Even to the extent

Sifuentes admitted that she owes some amount for past-due assessments, the trial

court could have concluded it was unable on the record of evidence presented to

determine any specific amount currently due and payable.

      We conclude that the trial court’s denial of S-G Owners Association’s request

for money damages under these circumstances was not so contrary to the

overwhelming weight of the evidence that it is clearly wrong and unjust. Absent a

determination of damages, the trial court had no basis upon which it could grant S-G

Owners Association’s request to foreclose the lien on Sifuentes’s property. Because

S-G Owners Association did not prevail on its claim, it is not entitled to attorney’s

fees under section 5.006 of the Texas Property Code. See Indian Beach Prop.




                                          14
Owners’ Ass’n v. Linden, 222 S.W.3d 682, 697 (Tex. App.—Houston [1st Dist.]

2007, no pet.).

                                   Conclusion

      We affirm the trial court’s take-nothing judgment.




                                             Michael Massengale
                                             Justice

Panel consists of Chief Justice Radack and Justices Massengale and Brown.




                                        15